The Chancellor
decided that the court had authority in all cases to grant an order for a commission, although in certain cases the commission might be issued by the register; or clerk, under the provisions of the statute and in conformity to the general rules of the court. But that where a special application to the court was made by a party,unnecessarily, within the twenty days allowed by the 69th rule for applying to the register or clerk, the extra expense of the applifcation to the court could not be allowed to such party on taxation.-
Order accordingly.